Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 1 of 7 PageID #: 4157



AAS/ICR/CRH
F. #2015R01787

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------X

UNITED STATES OF AMERICA

       - against -                               Docket No. 16-CR-614 (AMD)

DAN ZHONG,

               Defendant.

---------------------------X




                    THE GOVERNMENT’S MEMORANDUM OF LAW
              IN OPPOSITION TO THE DEFENDANT’S MOTIONS IN LIMINE




                                         RICHARD P. DONOGHUE
                                         UNITED STATES ATTORNEY
                                         Eastern District of New York
                                         271 Cadman Plaza East
                                         Brooklyn, New York 11201




Alexander A. Solomon
Ian C. Richardson
Craig R. Heeren
Assistant U.S. Attorneys
       (Of Counsel)
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 2 of 7 PageID #: 4158



                                                   TABLE OF CONTENTS

     I.         The Court Should Deny The Defendant’s Motion Regarding
                Pre-2010 Evidence of The Defendant’s Criminal Conspiracy ..................................... 1

     II.        The Court Should Deny The Defendant’s Motion To Preclude
                Evidence Of His Obstructive Conduct .......................................................................... 4

CONCLUSION ............................................................................................................................... 5




                                                                     i
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 3 of 7 PageID #: 4159



               The government writes in response to the defendant’s pretrial motions in limine,

dated February 4, 2019 (ECF No. 198) (under seal) (“Def.’s Mot.”). The defendant asks the Court

to preclude admission of (1) evidence of the defendant’s criminal conduct that occurred prior to

2010 and (2) evidence of the defendant’s telephone calls while incarcerated. Both requests should

be denied. Chief Judge Irizarry carefully considered these issues and ruled in favor of the

government more than two months ago. See Nov. 26, 2018 Order at 3-4 (ECF No. 167) (granting

motion for protective order related to victim identity) (“Protective Order Ruling”); Nov. 26, 2018

Order at 6-13, 15-17 (ECF No. 170) (granting (i) motion to use pre-2010 conduct as direct evidence

of defendant’s involvement in criminal conspiracy and (ii) motion to present evidence of

obstructive conduct to show consciousness of guilt) (“Motion Ruling”). This is a third attempt

(after the defendant’s original briefing and the subsequent motion for reconsideration that was

denied by this Court) to relitigate settled matters and should be denied on that basis alone. The

first motion should also be denied because the government agrees to allow the defendant to know

the names of the victim witnesses at issue.

I.     The Court Should Deny The Defendant’s Motion Regarding Pre-2010 Evidence of The
       Defendant’s Criminal Conspiracy

               The defendant moves to preclude the testimony of witnesses who were victimized

by the defendant’s criminal activities prior to 2010. See Def.’s Mot. at 1-6. The defendant claims

the evidence is unduly prejudicial and that they have been unable to conduct an effective

investigation. These claims are without merit.

               The government expects to introduce evidence of several victim employees who

were forced to labor by the defendant and his co-conspirators or who suffered harm or threats of

harm due to their relationship with victim employees who stopped working for the defendant and

his co-conspirators and escaped from their control. Some of those witnesses were employed prior



                                                 1
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 4 of 7 PageID #: 4160



to 2010, during a period of time when the defendant was an accredited diplomat. In April and May

2018, the defendant moved to exclude victim-related evidence from the pre-2010 period. See

Def.’s Mot. Def.’s Mot. at 1-5 (ECF No. 116) (under seal); Def.’s Opp. to Mot. at 4-9 (ECF No.

119). The defendant also opposed the use of pseudonyms by victims, as proposed by the

government, in part because it would “stymie the defense’s effort to conduct a meaningful

investigation.” Def.’s Opp. to Mot. at 15-19.

               In a thoroughly reasoned order, Chief Judge Irizarry held that “the government may

admit evidence of Defendant’s acts while he was an accredited diplomat as direct evidence, and to

prove Defendant’s intent, planning, and knowledge of the alleged forced labor conspiracy.”

Motion Ruling at 12. Specifically, the Chief Judge noted the relevance of proof “that Defendant’s

coercive techniques and practices as a China Rilin employee were the same as those Defendant

used as president of U.S. Rilin during the charged conspiracy,” and also agreed that evidence

related to the “kidnapping and abduction of victim laborers” was both relevant and not unduly

prejudicial. 1 Id. at 12-13. As to the use of pseudonyms, Chief Judge Irizarry likewise ruled against

the defendant, and held that “the Defendant’s need for the identity of the victim witnesses does not

outweigh the concerns raised as to the safety of those witnesses.” Protective Order Ruling at 3-4

(also ruling that “[t]he witness’ true names and identities are immaterial to Defendant’s guilt or

innocence”). The defendant moved to reconsider both of these rulings. See Def.’s Mot. for

Reconsideration at ECF No. 176 at 8-14 (under seal). The Court denied that motion. See Jan. 10,

2019 Minute Entry. The defendant has offered nothing new in the present motion, and therefore

the motion should again be denied.



       1
        Indeed, Chief Judge Irizarry found the relevance as direct evidence so clear that she found
it unnecessary to explore the ways in which the evidence could also be used as “other acts”
evidence under Rule 404(b). See Motion Ruling at 12-13.

                                                 2
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 5 of 7 PageID #: 4161



               In any event, the motion also fails on its merits. The government provided the

defendant’s counsel with both unredacted and redacted copies of discovery pertaining to the

victims in September 2018. Counsel has known the identities of most of the victims for six months

and, as the protective order granted by Judge Irizzary reflects, could have allowed the defendant

to review redacted versions of the same documents in their presence.

               The defendant relies most heavily on material turned over pursuant to Title 18,

United States Code, Section 3500 (the “Jencks Act”). Pursuant to that statute, material produced

pursuant to the Jencks Act need not be turned over “until said witness has testified on direct

examination in the trial of the case.” See 18 U.S.C. § 3500(a); United States v. Coppa, 267 F.3d

132, 145 n.10 (2d Cir. 2001) (“The Jencks Act was enacted to clarify that the Government need

not disclose such statements to the defense until after the Government witness has testified against

the defendant on direct examination in open court.”). The majority of Jencks Act material was

provided more than a month prior to trial to the defendant, and long before any witness’ testimony,

as a matter of courtesy. Setting aside the fact that this early disclosure provides the defendant’s

counsel with ample time to investigate and “develop lines of cross-examination,” the defendant

does not have a right to early access to Jencks Act material for this purpose. See United States v.

Feola, 651 F. Supp. 1068, 1139-40 (S.D.N.Y. 1987) (denying motion for Section 3500 materials

that defendant claimed was “necessary to prepare and present the defense”).

               In any event, the government has conferred with the victims who, notwithstanding

their considerable and justified fears of reprisal against them and their families, will likely testify

under their true names. The government therefore does not object to defense counsel identifying

the victim’s true names to the defendant in the course of their trial preparation and will produce




                                                  3
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 6 of 7 PageID #: 4162



3500 material related to the victims with those victims’ names left unredacted. 2 Critically, these

materials should still be treated as “Redacted Victim Materials,” and therefore may only be

reviewed by the defendant in the presence of defense counsel and not left in the defendant’s

possession at the Metropolitan Detention Center. See Protective Order ¶ 5 (ECF No. 168).

II.    The Court Should Deny The Defendant’s Motion To Preclude Evidence Of His
       Obstructive Conduct

               The defendant also seeks to preclude the use of telephone calls made by the

defendant from the Metropolitan Detention Center (the “MDC”). See Def.’s Mot. at 6-10.

               Chief Judge Irizarry previously granted the government’s motion to admit evidence

of obstructive conduct by the defendant and his co-conspirators as evidence of consciousness-of-

guilt. See Motion Ruling at 15-17. The defendant’s telephone calls following his arrest, which

could be fairly construed to reflect an attempt to hide or destroy evidence and otherwise obstruct

the government’s investigation, are precisely the type of evidence that may fairly be admitted to

show the defendant’s consciousness-of-guilt. To mitigate any unfair prejudice that the defendant

could suffer from the disclosure that he was in jail, the Court could give the jury a limiting

instruction making clear that the jury is not to draw any inference that the defendant is guilty of

the crime simply because he was held in custody. See United States v. Sakoc, No. 2:13-CR-106,

2014 WL 7336079, at *6 (D. Vt. Dec. 22, 2014) (denying motion to preclude defendant’s jail calls

and indicating that Court would give jury a limiting instruction if requested by defendant).




       2
        Other sensitive personal identifying information, such as non-testifying family members’
names and identification numbers, will remain redacted.

                                                4
Case 1:16-cr-00614-AMD Document 202 Filed 02/11/19 Page 7 of 7 PageID #: 4163



                                      CONCLUSION

             For the reasons stated above, the Court should deny the defendant’s motions.

Dated: Brooklyn, New York
       February 11, 2019

                                                  Respectfully submitted,

                                                  RICHARD P. DONOGHUE
                                                  United States Attorney

                                          By:      /s/ Craig R. Heeren
                                                  Alexander A. Solomon
                                                  Ian C. Richardson
                                                  Craig R. Heeren
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000




                                             5
